Citation Nr: 0414617	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  95-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for osteoarthritis of the left knee, prior to 
March 26, 1998.

2.  Entitlement to a disability rating in excess of 30 
percent for osteoarthritis of the left knee, status-post 
total knee replacement, as of May 1, 1999.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1973.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 decision of the 
RO that increased the evaluation assigned to the veteran's 
service-connected osteoarthritis of the left knee to 20 
percent disabling.  The veteran submitted a notice of 
disagreement (NOD) in December 1993, claiming entitlement to 
a higher rating.  The RO issued a statement of the case (SOC) 
in September 1994, and the veteran submitted a substantive 
appeal in October 1994.

In November 1997, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2003).

Also in November 1997, the Board remanded the case to the RO 
for further development.

In March 1998, the veteran submitted an additional claim for 
an increased rating for osteoarthritis of the left knee.  At 
that time, the veteran had undergone a total left knee 
replacement.  Given the nature of the veteran's disability 
and certain Diagnostic Codes applicable for prosthetic 
implants, the Board has re-characterized the issues on appeal 
as shown on the first page of this decision.
 
In a September 2002 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
condition, as secondary to the service-connected disability 
of the left knee.  The veteran submitted a NOD with that 
decision later that same month, and the RO issued a SOC in 
March 2003.  The record before the Board does not show that a 
substantive appeal has been received.  Hence, the matter is 
not in appellate status and will not be addressed in this 
decision.  

In correspondence received in May 1999, the veteran also 
contended that he is entitled to a temporary rating increase, 
under the provisions of 38 C.F.R. § 4.30, based on surgery 
and convalescence for the service-connected residuals of a 
right elbow fracture, status-post open reduction and internal 
fixation.  As that issue has not been fully developed for 
appellate review, it is referred to the RO for such further 
development as may be necessary.


FINDINGS OF FACT

1.  As of December 30, 1992, and prior to March 26, 1998, the 
osteoarthritis of the left knee is shown to be productive of 
a level of functional loss due to pain that more nearly 
approximates a limitation of flexion to 45 degrees.  

2.  As of December 30, 1992, and prior to March 26, 1998, the 
osteoarthritis of the left knee is not shown to be manifested 
by instability or recurrent subluxation of more than a 
moderate degree.  

3.  As of May 1, 1999, the veteran's osteoarthritis of the 
left knee, status-post total knee replacement, is shown to be 
manifested primarily by some limitation of motion and 
occasional pain; the left knee joint is not ankylosed, and 
there is no evidence of loosening or malalignment; nor is 
there evidence of joint instability, severe painful motion, 
or severe weakness in the left knee.


CONCLUSIONS OF LAW

1.  As of December 30, 1992, and prior to March 26, 1998, the 
criteria for the assignment of an additional (separate) 
10 percent rating for osteoarthritis of the left knee are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 9-98 (Aug. 14, 1998).  

2.  As of December 30, 1992, and prior to March 26, 1998, the 
criteria for the assignment of a rating in excess of 20 
percent for osteoarthritis of the left knee manifested by 
instability or recurrent subluxation are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5257 (2003); 
VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  As of May 1, 1999, the criteria for the assignment of a 
rating in excess of 30 percent for osteoarthritis of the left 
knee, status-post total knee replacement, are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5055, 5256, 5260, 
5261, 5262 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the July 1994 SOC and the supplemental SOC's in 
September 1994, May and July 1995, September 1996, December 
2000, and November 2002, as well as the August 2001 letter, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim for a disability rating in excess 
of 20 percent.  The RO notified the veteran of the criteria 
for establishing entitlement for increased compensation 
benefits for left knee disability.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's August 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  That letter also identified various 
types of evidence that could support a claim for increased 
compensation benefits, and invited the veteran to submit such 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  As indicated above, 
the RO issued the July 1994 SOC, explaining what was needed 
to substantiate the claim, several months after the April 
1993 rating decision on appeal; the veteran was thereafter 
afforded the opportunity to testify at a hearing in November 
1997.  Moreover, following the Board's remand, the RO 
specifically notified the veteran of the VCAA duties to 
notify and assist in the August 2001 letter; the RO did not 
again review the claim until November 2002, well after the 
one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's private medical records and surgical 
reports, and has arranged for the veteran to undergo VA 
examinations in connection with the issues on appeal.  
Likewise, the veteran has been given opportunities to submit 
and/or identify evidence to support his claims.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board's proceeding with a 
decision on the claims on appeal at this juncture.

II.  Factual Background

Service medical records show that the veteran complained of 
pain in his left knee.  Clinical evaluation revealed 
osteoarthritis of the left knee, secondary to probable 
trauma.  The veteran was physically disqualified from active 
service due to his left knee condition in April 1973.

In a November 1978 rating decision, the RO granted service 
connection for mild osteoarthritis of the left knee, and 
assigned a 10 percent rating under Diagnostic Code 5003, 
effective from the date of claim in August 1978.

In December 1992, the veteran reported having trouble with 
his left knee during the past three years, and that he could 
not walk well on the job at the postal service.  He reported 
increasing pain.
 
During a VA examination in February 1993, the examiner noted 
that the veteran walked with a slightly antalgic gait on the 
left.  There was full range of motion, with some left knee 
pain and mild crepitus.  The examiner also noted evidence of 
quadriceps atrophying on the left, though strength 
bilaterally was 5/5.  The examiner found no evidence of knee 
ligamentous instability.

In an April 1993 rating decision, the RO increased the 
evaluation for osteoarthritis of the left knee from 10 
percent to 20 percent, effective from the date of claim in 
December 1992.

Private medical records received in April 1993 show that the 
veteran had been diagnosed with internal derangement of the 
left knee and underwent arthroscopy for a meniscal tear in 
November 1992.

A May 1993 RO rating decision increased the evaluation for 
osteoarthritis of the left knee to 100 percent, effective 
from November 1992, under the provisions of 38 C.F.R. § 4.30 
based on surgery and convalescence for this condition, and 
then resumed the evaluation of 20 percent, effective from 
January 1993.

A report of VA examination, dated in January 1994, shows a 
diagnosis of recurrent pain and swelling of the left knee 
with some degenerative changes.  The examiner also noted 
joint line tenderness on the medial joint line, as well as 
some chondromalacia patella of the left knee.

Records in the claims file reflect that the veteran sustained 
injuries when his left knee gave way in April 1994.  He fell 
down a flight of stairs.

In October 1994, the veteran reported that he could not stand 
on the left leg without help, walk one block, or bend the leg 
at the knee to walk down stairs or step off the sidewalk.

A report of VA examination, dated in March 1995, shows a 
diagnosis of degenerative arthritis of the left knee of a 
moderate-to-advanced degree.

Private medical records received in September 1995 reveal 
complaints of severe pain, and findings of instability and 
severe varus deformity of the left knee that require surgical 
intervention.

A report of VA examination, dated in May 1996, shows that the 
veteran's left knee appeared visibly swollen, with a 
moderate-size knee effusion.  Extension was full; flexion was 
limited to 110 degrees, due to complaints of pain.  No 
ligamentous instability was noted, though the veteran walked 
with a cane.  The examiner diagnosed the veteran with post-
traumatic arthritis of the left knee of moderate severity.  
The examiner commented that the disability functionally 
limited the veteran from working as a truck driver for the 
postal service, noting that it hurt the veteran to have his 
knee in a prolonged bent position.

Private medical records received in August 1996 show that the 
veteran needed surgical intervention, and that he currently 
used knee braces and anti-inflammatory and pain medication.

Testimony of the veteran at a hearing before the undersigned 
Veterans Law Judge in November 1997 was to the effect that he 
had severe pain daily and swelling, and that he could neither 
stand for prolonged periods of time nor walk down steps.

Records show that the veteran underwent a total left knee 
arthroplasty in March 1998.  He submitted a new claim for 
increased compensation benefits.

A May 1998 RO rating decision increased the evaluation for 
total left knee replacement (previously rated as 
osteoarthritis of the left knee) to 100 percent, effective 
from March 26, 1998 (date of surgery).

Records show that the RO reduced the evaluation for 
osteoarthritis of the left knee, status-post total knee 
replacement, to 30 percent, effective on May 1, 1999.

The veteran underwent a VA examination in August 1999.  He 
reported no significant complaints relating to his left knee.  
He flexed the left knee from 0 degrees to 120 degrees.  There 
was mild tenderness to palpation on the medial aspect of the 
left knee.  Strength, bilaterally, was 5/5.  Sensation was 
intact to light touch, with exception of the area of scarring 
(diminished).  The veteran walked with a cane in his left 
hand; his gait was antalgic, favoring the right knee.  The 
examiner diagnosed the veteran with status-post total knee 
arthroplasty, in good position, without loosening.

The veteran underwent a VA examination in March 2002, and 
reported experiencing improvement of his symptoms immediately 
after the surgery.  Examination of the left knee revealed no 
swelling, increased heat, or erythema about the joint.  
Surgical scars were well-healed.  Range of motion of the left 
knee was from 0 degrees to 110 degrees; left quadriceps and 
hamstring strength was 5/5.  There was no laxity in the knee.  
The examiner diagnosed the veteran with no significant 
interval change in the total left knee replacement.

III.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

A.  Evaluation of Osteoarthritis of the Left Knee, Prior to 
March 26, 1998

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

A review of the record shows that service connection has been 
granted for osteoarthritis of the left knee, and that a 20 
percent evaluation was assigned under Diagnostic Code 5010-
5257.
 
Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   


5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).

Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Codes 5257 or 5259, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Codes 5260 or 5261 if the 
arthritis results in compensable loss of motion; otherwise, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

In this case, the report of the VA examination in May 1996 
shows that the range of motion of the veteran's left knee was 
from full extension of 0 degrees to limited flexion of 110 
degrees, which is below the standard range of motion.  The 
examiner noted pain with flexion.  

The veteran also has reported having severe pain and swelling 
with prolonged standing and walking, and he could not walk 
down steps.  VA examiners have also noted tenderness and 
crepitation in the left knee, as well as functional 
limitations due to pain, for example, when driving with his 
knee in a prolonged bent position.  Functional impairment 
caused by pain is to be reflected in the rating for 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board finds in this case that a separate rating of 10 
percent under the DeLuca principles is warranted.  The 
veteran has been diagnosed with moderate-to-advance 
degenerative arthritis of the left knee.   While the evidence 
reflects an element of atrophy associated with the left knee, 
in this case, there is some indication that motion through 
the arc of extension or flexion is painful as to render some 
portion non-functional.  The overall evidence demonstrates 
that, prior to March 26, 1998, the veteran experienced pain 
in his left knee as a result of the arthritis, causing 
additional functional impairment in the way of limitation of 
motion, so as to warrant a compensable rating under 
Diagnostic Code 5010-5260.  See DeLuca, supra; 38 C.F.R. 
§§ 4.40, 4.45 4.59 (2003).

Hence, the Board finds that the veteran's disability picture, 
prior to March 26, 1998, is productive of a level of 
functional loss due to pain that more nearly approximates a 
limitation of flexion to 45 degrees.  The evidence neither 
suggests a greater functional loss, in the way of limitation 
of motion, nor complete ankylosis of the left knee to warrant 
a higher rating.  Accordingly, the criteria for the 
assignment of a separate rating of 10 percent under 
Diagnostic Code 5010-5260 as described hereinabove are met.  

Likewise, the most recent medical examination prior to 
March 26, 1998, shows that the veteran wore a knee brace and 
walked with a cane.  However, the VA examiner noted no 
ligamentous instability.  There is also evidence of the 
veteran's falling down steps in 1994, when his left knee gave 
way, and evidence of effusion and chondromalacia patella of 
the left knee.  

Although the Board recognizes that there was a period of time 
of exacerbations of the veteran's left knee disability prior 
to his surgery in March 1998, such exacerbations do not 
justify a higher rating.  "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  The months preceding the 
surgery were just such a time period, but the veteran's 
general level of disability due solely to his left knee had 
been much less severe.

This overall evidence, in the Board's opinion, shows no more 
than a moderate degree of lateral instability, represented by 
the current 20 percent rating under Diagnostic Code 5010-
5257.  There is no evidence revealing severe instability or 
recurrent subluxation, in this case, to warrant a rating in 
excess of 20 percent.  Accordingly, the Board finds that the 
present disability picture does not support the assignment of 
an increased rating for instability under Diagnostic Code 
5010-5257.

For the foregoing reasons, the Board finds that an additional 
(separate) 10 percent rating for osteoarthritis of the left 
knee is warranted for the period from December 30, 1992, 
through March 25, 1998.  See 38 C.F.R. § 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5257, 5260; Deluca, 8 Vet. App. at 
204-7.

B.  Evaluation of Osteoarthritis of the Left Knee, Status-
Post Total Knee Replacement 

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  (The 
one-year total rating commences after a one-month 
convalescent rating under 38 C.F.R. § 4.30). Thereafter, 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity warrant a 60 percent 
rating.  Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating for replacement of a 
knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  [Parenthetically, in a March 2003 letter to the 
veteran, the RO appears to indicate that a 20 percent, not a 
30 percent, rating was assigned for the veteran's 
osteoarthritis of the left knee, status-post total knee 
replacement.]

Medical evidence of record since the March 1998 total left 
knee arthroplasty shows that the veteran reported no 
significant problems with his left knee, and that the mild 
tenderness and pain were much less severe than before the 
surgery. Both the August 1999 and March 2002 examination 
reports note ranges of motion of the left knee from 0 degrees 
to 110 degrees, or from 0 degrees to 120 degrees, 
respectively.  The Board finds no medical evidence suggesting 
that the veteran's left knee disability includes severe 
painful motion or weakness in the affected extremity so as to 
warrant a 60 percent rating under Diagnostic Code 5055. There 
is no recent clinical evidence of loosening or instability of 
the prosthetic joint of the left knee or any severe weakness.  

The Board has also considered whether more than the minimum 
30 percent rating for a left knee replacement may be assigned 
based on an intermediate degree of residual weakness, pain, 
and limitation of motion-rating by analogy-under Diagnostic 
Codes 5256, 5262, or 5262.

There is no evidence of ankylosis or complete immobility of 
the left knee to warrant an increased rating under Diagnostic 
Code 5256.  Nor is there evidence of nonunion of the tibia 
and fibular with loose motion to warrant an increased rating 
under Diagnostic Code 5262.  As the recent medical evidence 
shows, the veteran's prosthetic left knee is stable and 
intact.

The current 30 percent rating is the maximum allowed for 
limitation of flexion of a knee under Diagnostic Code 5260, 
and the evidence no longer suggests any additional functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45, 4,59; Deluca, 8 Vet.App. 
202.  Nor is there evidence of a limitation of extension to 
warrant a rating in excess of 30 percent under Diagnostic 
Code 5261.

Hence, the Board finds that the disability evaluation for the 
veteran's osteoarthritis of the left knee, status-post total 
knee replacement, is appropriately evaluated as 30 percent 
disabling under Diagnostic Code 5055 as of May 1, 1999.  See 
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against any increase based on current symptoms and the 
provisions of DeLuca, the claim is denied.  


ORDER

As of December 30, 1992, and prior to March 26, 1998, an 
additional (separate) 10 percent rating is granted for 
osteoarthritis of the left knee, manifested by limited 
flexion and painful motion, subject to the regulations 
applicable to the payment of monetary awards.  A rating 
higher than 20 percent for osteoarthritis of the left knee, 
manifested by instability and recurrent subluxation is 
denied.

As of May 1, 1999, a rating in excess of 30 percent for 
osteoarthritis of the left knee, status-post total knee 
replacement, is denied.


	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



